[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                APRIL 22, 2009
                              No. 08-15149                    THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                         Agency No. A029-925-608

CESAR EDUVIGES HERNANDEZ-MONZON,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                              (April 22, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Cesar Eduviges Hernandez-Monzon petitions for review of the Board of
Immigration Appeals’ decision affirming the immigration judge’s order denying

his application for asylum and withholding of removal under the Immigration and

Nationality Act, and relief under the United Nations Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). The

BIA and the IJ found that Hernandez-Monzon abandoned his application when he

left the United States without advance parole after filing his application.

      The government contends that we should dismiss Hernandez-Monzon’s

appeal because he has failed to adequately brief the relevant factual or legal issues.

Admittedly, Hernandez-Monzon’s brief gives us very little to work with. The

entirety of his argument that the IJ and BIA erred in finding his application

abandoned is that “Petitioner’s application was never abandoned and counsel

argued this matter effectively.” We might be inclined to treat such a conclusory

argument as abandonment, see Sepulveda v. United States Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005), but we decline to do so here because the merits of

the issue are so clear. We turn to the merits now.

      Applicants for asylum are presumed to have abandoned their claims if they

leave the United States “without first obtaining advance parole.” 8 C.F.R.

§ 1208.8(a). After Hernandez-Mozon applied for asylum in 1993, he left the

United States on at least two occasions. In 1994, he traveled to Mexico, and may

also have traveled to his home country of Guatemala. In 2001, he again traveled to
                                           2
Mexico. There is no evidence in the record that he obtained advance parole before

leaving the United States on either occasion. The BIA properly determined that by

leaving the United States after filing his application for asylum, Hernandez-Mozon

abandoned his asylum claim.

      PETITION DENIED.




                                         3